       Case 3:20-cv-01502-MEM Document 10 Filed 04/19/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

PAUL E. PIECZYNSKI,                     :

                                        :
      Plaintiff                             CIVIL ACTION NO. 3:20-1502
                                        :
            v.
                                        :       (JUDGE MANNION)
COMMONWEALTH OF PA, et al.,
                                        :

      Defendants                        :

                               MEMORANDUM

      Pending before the court is the report and recommendation, (Doc. 7),

of Magistrate Judge Arbuckle recommending that this action to enforce an

alleged arbitration award against the Commonwealth of Pennsylvania, two

Luzerne County Court Judges, and the Luzerne County District Attorney,

filed, pro se, by plaintiff Paul E. Pieczynski, be dismissed without prejudice,

pursuant to Fed.R.Civ.P. 41, since plaintiff refuses to pay the proper filing fee

for a civil case despite being directed to do so by the court. The instant report

was filed on March 23, 2021.

      On April 7, 2021, plaintiff filed objections to the report and

recommendation, (Doc. 8), as well as a Motion for Relief, (Doc. 9), in which

he seeks an order from this court to direct the Luzerne County Clerk of Court

to return bail money to him. After having reviewed the record, the court will
       Case 3:20-cv-01502-MEM Document 10 Filed 04/19/21 Page 2 of 5




ADOPT IN ITS ENTIRETY the report and recommendation. Plaintiff’s

objections will be OVERRULED. Plaintiff’s complaint, (Doc. 1), will be

DISMISSED WITHOUT PREJUDICE. Plaintiff’s “Motion to Confirm Common

Law Arbitration Award”, (Doc. 6), and Motion for Relief, (Doc. 9), will be

DENIED AS MOOT.



II.   STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.

Pa. 2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      With respect to the portions of a report and recommendation to which

no objections are made, the court should, as a matter of good practice,

“satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes;

see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469



                                        2
        Case 3:20-cv-01502-MEM Document 10 Filed 04/19/21 Page 3 of 5




(M.D. Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.



III.   DISCUSSION

       Since the report states the complete background of this case, it shall

not be repeated herein. Suffice to say that this case is the second time

plaintiff has attempted to file a case trying to enforce an alleged Luzerne

County Court arbitration award against court officials, including judges, in

which he erroneously contends that his action is a miscellaneous filing and

he refuses to pay the civil action filing fee required to proceed in this court.

The present case was filed on August 20, 2020. Plaintiff’s other case, filed

on October 8, 2020, was 20-CV-1849, M.D. Pa., and it was dismissed by this

court on February 3, 2021, for failure to prosecute due to plaintiff’s failure to

pay the proper filing fee after he was repeatedly directed to pay by the court.

Similar to his 20-CV-1849 case, plaintiff again refuses to pay the filing fee as

he was directed to do in both of his cases. Since plaintiff once again refuses



                                       3
        Case 3:20-cv-01502-MEM Document 10 Filed 04/19/21 Page 4 of 5




to pay the proper filing fee for a civil action or seek leave of court to proceed

in forma pauperis, and he once again ignores the orders of the court, the

instant case will be dismissed under Rule 41, like his other case. Indeed,

based on his 20-CV-1849 case, plaintiff is well aware of his obligation to pay

the proper filing fee.

       Since Judge Arbuckle correctly considered and balanced the six

factors enumerated in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863

(3d Cir. 1984), the court does not repeat his analysis.

      Additionally, the named defendants are entitled to various types of

immunity with respect to plaintiff’s claims, such as 11th Amendment immunity

for the Commonwealth, absolute judicial immunity, and prosecutorial

immunity. In fact, as this court noted in plaintiff’s prior case, the Luzerne

County Court Judges he names as defendants are protected by absolute

immunity for all judicial acts except those made in the clear absence of

jurisdiction. Cleavinger v. Saxner, 474 U.S. 193, 199, 106 S.Ct. 496 (1985);

Stump v. Sparkman, 435 U.S. 349, 356–67, 98 S.Ct. 1099 (1978); Clark v.

Conahan, 737 F.Supp.2d 239, 255-256 (M.D. Pa. 2010).

      Accordingly, plaintiff’s complaint, (Doc. 1), will be DISMISSED

WITHOUT PREJUDICE. See LeFever v. United States, 2020 WL 4551235

(M.D. Pa. Aug. 6, 2020) (holding “Rule 41(b) of the Federal Rules of Civil


                                       4
              Case 3:20-cv-01502-MEM Document 10 Filed 04/19/21 Page 5 of 5




Procedure authorizes the Court [under its “inherent power”] to dismiss an

action ‘[i]f the plaintiff fails to prosecute.’”); Kearney v. Winstead, 2013 WL

664904 (M.D. Pa. Jan. 29, 2013), adopted by 2013 WL 656910, (court

dismissed case without prejudice in accordance with Rule 41(b) due to

plaintiff’s failure to comply with the Court’s Orders to pay the filing fee).



IV.          CONCLUSION


             Accordingly, the report and recommendation of Judge Arbuckle, (Doc.

7), is ADOPTED IN ITS ENTIRETY, and the plaintiff’s complaint, (Doc. 1), is

DISMISSED WITHOUT PREJUDICE pursuant to Fed.R.Civ.P. 41. Plaintiff’s

“Motion to Confirm Common Law Arbitration Award”, (Doc. 6), and “Motion

for Relief”, (Doc. 9), are DENIED AS MOOT. The objections filed by plaintiff,

(Doc. 8), to the report are OVERRULED. A separate order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Date: April 19, 2021
20-1502-01




                                           5
